Electronically Filed
                                                        Supreme Court
                                                        SCPW-14-0000567
                                                        24-APR-2014
                                                        11:18 AM



                         SCPW-14-0000567


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  STATE OF HAWAI'I, Respondent,


                                vs.


                   ROY ALAN COSTA, Petitioner.



                       ORIGINAL PROCEEDING

                       (CR. NO. 00-1-0253)


          ORDER DENYING “DEFENDANT MOTION FOR DISMISSAL

         OF ALL CHARGES TOWARD COURTS UNTIMELY RESPONSE”

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

     Circuit Judge Nakasone, assigned by reason of vacancy)


          Upon consideration of petitioner Roy Costa’s document

entitled “Defendant Motion for Dismissal of All Charges Toward

Courts Untimely Response,” which was filed as a petition for a

writ of mandamus on April 15, 2014, and the record, it appears

that petitioner fails to demonstrate that he has a clear and

indisputable right to the requested relief and that he lacks

alternative means to seek relief.      An extraordinary writ,

therefore, is not warranted.   See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack


of alternative means to redress adequately the alleged wrong or


obtain the requested action); Honolulu Advertiser, Inc. v. Takao,


59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is


not intended to supersede the legal discretionary authority of


the trial courts, cure a mere legal error, or serve as a legal


remedy in lieu of normal appellate procedure).    Accordingly, 


            IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


            IT IS HEREBY FURTHER ORDERED that the petition is


denied. 


            IT IS HEREBY FINALLY ORDERED that the appellate clerks’


office shall not accept any further filings from petitioner in


this closed proceeding. 


            DATED: Honolulu, Hawai'i, April 24, 2014.

                                     /s/ Mark E. Recktenwald


                                     /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna


                                     /s/ Richard W. Pollack


                                     /s/ Karen T. Nakasone